DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a securing element that is configured to be engaged by the first display stand securing member when the compute module cartridge is connected to the display stand 
in order to move the securing element in a first direction relative to the display stand and into engagement with the second display stand securing member on the compute module cartridge, 
wherein the securing element is configured to be engaged by the release member on the compute module cartridge 
to move the securing element in a second direction that is opposite the first direction and 
cause the securing element to: 
disengage the second display stand securing member; and 
engage the first display stand securing member 
to cause the securing aperture to disengage the first display stand securing member”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-6 depending from claim 1 are therefor also allowable.

Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a securing aperture that is defined by the display stand and that is configured to engage the first display stand securing member when the compute module cartridge is connected to the display stand; and 
a securing element that is configured to be engaged by the first display stand securing member when the compute module cartridge is connected to the display stand in order to move the securing element in a first direction relative to the display stand and into engagement with the second display stand securing member on the compute module cartridge, 
wherein the securing element is configured to be engaged by the release member on the compute module cartridge to move the securing element in a second direction that is opposite the first direction and cause the securing element to: 
disengage the second display stand securing member; and 
engage the first display stand securing member to cause the securing aperture to disengage the first display stand securing member”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 8-13 depending from claim 7 are therefor also allowable.

Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “engaging, by the first display stand securing member in response to the first display stand securing member engaging the securing aperture, 
a securing element that is included in the display stand in order to move the securing element in a first direction relative to the display stand and into engagement with a second display stand securing member on the compute module cartridge; 
engaging, by a release member on the compute module cartridge that is coupled to the second display stand securing member, the securing element to move the securing element in a second direction that is opposite the first direction; 
disengaging, in response to moving the securing element in the second direction, the securing element and the second display stand securing member; 
engaging, in response to moving the securing element in the second direction, the securing element and the first display stand securing member; and 
disengaging, in response to moving the securing element in the second direction to engage the securing element and the first display stand securing member, the securing aperture and the first display stand securing member”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 15-20 depending from claim 14 are therefor also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiu US 20190261525 Fig. 1, Huang US 8144452 Fig. 1 discloses a compute module mounted to a display stand;
Gu US 10108221 Fig. 3 discloses a compute module mounted to a display stand and  a release member;
Morrison US 20100188812 Fig. 7g and 8b discloses a compute module mounted to a display stand with a latching structure with a release member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841